***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           BARBARA AYRES v. GEORGE AYRES
                     (AC 41548)
                DiPentima, C. J., and Alvord and Lavery, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    resolving a postjudgment motion for contempt filed by the plaintiff.
    The parties’ separation agreement included payment of alimony to the
    plaintiff calculated from the defendant’s gross income of base pay and
    performance based bonuses, and a provision stating that income shall
    not include stock that may be awarded to either party. In 2011, the
    defendant was hired by a company that was acquired by V Co., and he
    accepted a position with V Co. that included a retention plan, which
    included short-term incentives, long-term incentives, including both
    restricted stock units that would be payable in the form of stock and
    performance stock units that would be payable in the form of cash, and
    a severance package. In August, 2015, the defendant’s employment with
    V Co. was terminated, and he received a severance payment, after which
    he found higher paying employment and adjusted his alimony payment
    accordingly. In July, 2014, the plaintiff filed a motion for contempt,
    alleging, inter alia, that the defendant failed to amend support based
    on the total reported for his income. There were three court rulings as
    to this motion, the last of which declined to find the defendant in
    contempt but ordered, inter alia, the defendant to include all past long-
    term incentive payments and the severance payment from V Co. in the
    calculation of gross income and to recalculate past alimony owed to
    the plaintiff. From that decision, the defendant appealed to this court,
    claiming, inter alia, that the trial court improperly interpreted a provision
    in the parties’ separation agreement governing alimony to require that
    restricted stock units and performance stock units received from the
    defendant’s employer be included within the alimony calculation. Held:
1. The trial court erred in ordering the defendant to include all past and
    future restricted stock unit payments in the calculation of gross income
    under the alimony provision, as the separation agreement unambigu-
    ously excluded stock from the alimony calculation: the separation agree-
    ment required an annual exchange of income tax returns for purposes
    of establishing the actual gross income for the previous calendar year,
    which the parties understood included any additional bonus income
    received and, thus, the annual alimony calculation was performed using
    the income the parties received during the previous calendar year, and
    during the calendar years at issue, the evidence showed that the distribu-
    tions received by the defendant pursuant to the restricted stock unit
    program consisted of shares of V Co.’s common stock, which is unambig-
    uously excluded from the alimony calculation; moreover, the plaintiff’s
    claim that the alimony exclusion for stock excludes only nonperform-
    ance based awards of stock was unavailing, as the parties could have
    included language to that effect if they had intended for the alimony
    exclusion for stock to be so limited, and to define the stock exclusion
    to be limited to nonperformance based stock awards would render the
    stock exclusion wholly unnecessary.
2. The defendant could not prevail on his claim that the trial court erred in
    finding that performance stock units are not stock, as the defendant’s
    vested performance stock units were designed to be distributed in cash,
    all distributions of the defendant’s performance stock units were made
    in cash, and, thus, the defendant did not receive stock pursuant to the
    performance stock unit component of the long-term incentives program;
    moreover, the record did not support the defendant’s claim that perform-
    ance stock units were neither base pay nor performance based bonuses
    and, therefore, did not fall within gross income for purposes of the
    calculation of alimony under the separation agreement, and although
    the defendant presented testimony that the long-term incentives pro-
    grams are golden handcuffs designed to keep an individual with the
    company, not to give them a bonus for performance, the court was not
    required to credit that testimony or to find that a golden handcuff is
    not normally a form of bonus.
3. The trial court improperly interpreted gross income, which included only
    base pay and performance based bonuses, to include the defendant’s
    severance payment; although the amount of the defendant’s severance
    payment was determined by his base pay and eligibility for the short-
    term incentives plan, the severance payment was distinct from both
    base pay and performance based bonuses and, therefore, did not fall
    within the definition of gross income pursuant to the separation
    agreement.
           Argued May 15—officially released October 1, 2019

                           Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Litchfield, where the court, Hon. Charles D.
Gill, judge trial referee, rendered judgment dissolving
the marriage and granting certain other relief; subse-
quently, the court, Bentivegna, J., denied the plaintiff’s
motion for contempt and issued certain orders requiring
the defendant to recalculate past alimony owed to the
plaintiff, and the defendant appealed to this court.
Reversed in part; judgment directed.
   Jeffrey D. Ginzberg, for the appellant (defendant).
   Stephanie M. Weaver, for the appellee (plaintiff).
                         Opinion

   ALVORD, J. In this marital dissolution action, the
defendant, George Ayres, appeals from the trial court’s
postdissolution order resolving the motion for con-
tempt filed by the plaintiff, Barbara Ayres. On appeal,
the defendant claims that the court erred in interpreting
the provision of the parties’ separation agreement gov-
erning alimony to conclude that (1) the payment of
long-term incentives, including restricted stock units
and performance stock units, received from his
employer were included within the alimony calculation
and (2) a severance payment was included within the
alimony calculation. We agree with the defendant’s
claims as to the restricted stock units and severance
pay and, accordingly, reverse in part the judgment of
the trial court.
   The record reveals the following facts and procedural
history. The parties were divorced on November 9, 2010.
The dissolution judgment incorporated by reference a
separation agreement executed by the parties on that
date (separation agreement). Section 3.2 of the separa-
tion agreement governs alimony and provides in rele-
vant part: ‘‘At the earlier of such time as the marital
residence is sold, or beginning December 1, 2010, the
[defendant] shall pay periodic alimony to the [plaintiff]
for the duration set forth in paragraph 3.1, and which
shall be calculated to be an amount which equals thirty
percent of the [defendant’s] gross income minus twenty
percent of the [plaintiff’s] gross income. Should the
[defendant] be self-employed his income for the pur-
poses of this calculation shall be based upon a minimum
gross self-employment income of $80,000 to reflect his
earning capacity and the [plaintiff’s] income shall be
not less than $25,000 to reflect her earning capacity; so
that alimony under this calculation will be $19,000
annually.
   ‘‘Each party’s gross income for the purpose of this
calculation shall be the party’s gross income from their
base pay and any performance based bonuses received.
Income shall not include moving expenses, any car
allowance, sign on stock options or stock which may be
awarded to either party.’’ Section 3.4 of the separation
agreement provides, in relevant part: ‘‘The parties shall
exchange income tax returns each year by May 1 for
the purpose of establishing the actual gross income for
the previous calendar year, which the parties under-
stand will include any additional bonus income which
was received by either party in the previous calendar
year. Thereafter they shall determine if an adjustment
in the support payment between the parties is necessary
so as to meet the formula established. Any additional
payments by the [defendant] or reimbursements by the
[plaintiff] shall be made by the parties by June 1 of that
year unless otherwise agreed.’’
   At the time of the dissolution, the defendant was self-
employed as a consultant. He worked for a number of
companies, including Hughes Telematics, Inc., which
hired him as an employee in August, 2011. Verizon Com-
munications (Verizon) subsequently acquired Hughes
Telematics, Inc., and the defendant was hired as a Veri-
zon employee. When Verizon offered him the position, it
also offered him a nonnegotiable retention plan, which
included short-term incentives (STI), long-term incen-
tives (LTI), including both restricted stock units (RSUs)
that would be payable in the form of stock and perfor-
mance stock units (PSUs) that would be payable in the
form of cash, and a severance package. The defendant’s
employment with Verizon was terminated effective
August 14, 2015, and he received a severance payment
in the amount of $159,250, which represented twenty-
six weeks of base pay ($227,500 annually), plus twenty-
six weeks of STI ($91,000 annually). He was unem-
ployed for seven weeks before obtaining employment
with IBM on October 5, 2015. The defendant paid ali-
mony at the Verizon rate through September, 2015,
while he was unemployed and after receiving his sever-
ance payment. Beginning in October, 2015, the defen-
dant paid alimony at the IBM rate, which was higher
than the Verizon rate.
   On July 30, 2014, the plaintiff filed a motion for con-
tempt, alleging, in relevant part, that despite the separa-
tion agreement provision that requires the parties to
amend spousal support for each year by exchanging
income tax returns with proof of income, ‘‘the defen-
dant has refused to amend support based upon the total
reported for his income.’’ The motion for contempt and
the interpretation of the alimony provision have been
the subject of three court rulings, only the third of which
is challenged in the present appeal.
   The first decision was issued by the court, Moore,
J., on May 15, 2015 (Ayres I). At issue were two STI
payments, a 2013 payment in the amount of $72,800 in
2013 and a 2014 payment in the amount of $100,100,
both of which were paid in cash. In its ruling, the court
found that the STI payments constituted ‘‘performance
based bonuses’’ within the meaning of the alimony pro-
vision and, thus, ordered that the STI payments be
included in the calculation of spousal support paid by
the defendant. In reaching this decision, the court found
the term ‘‘performance based bonuses’’ within the ali-
mony provision clear and unambiguous. Rejecting the
defendant’s argument that ‘‘performance based
bonuses,’’ within the context of the separation agree-
ment, referred only to bonuses paid by the employer
on the basis of the defendant’s individual performance,
the court found that the term included amounts paid
on the basis of the company’s performance. Noting testi-
mony that STI payments were cash payments, the court
stated that ‘‘no issues are raised as to whether an STI
payment might be excluded from the definition of ‘per-
formance based bonus’ as stock.’’
   On December 23, 2016, the court, Dooley, J., issued
a second ruling (Ayres II) regarding the alimony provi-
sion, which addressed the portion of the provision (ali-
mony exclusion) that states that ‘‘[i]ncome shall not
include moving expenses, any car allowance, sign on
stock options or stock which may be awarded to either
party.’’ The court found the alimony provision clear and
unambiguous and addressed only the issue of whether
the separation ‘‘agreement excludes all stock or only
sign on stock from the definition of gross income.’’ It
specifically did not decide whether RSUs or PSUs were,
in fact, stock, nor did it decide the issue of whether
‘‘the [LTI] proceeds should be treated identically to the
[STI] proceeds because they are ‘bonuses based upon
the longer employment of the defendant.’ ’’ In its ruling,
the court agreed with the defendant that ‘‘ ‘sign on’
applies only to stock options and that ‘stock which may
be awarded to either party,’ regardless of when it is
awarded, is excluded from the definition of gross
income.’’ The court directed the parties to contact the
caseflow coordinator to schedule a hearing on the issue
of whether the LTIs are stock.
  That hearing was held on September 26 and 27, 2017.
The court, Bentivegna, J., also heard the issue of
whether the defendant’s severance payment received
following the 2015 termination of his employment with
Verizon should be included in the alimony calculation.1
In addition to the testimony of the plaintiff and the
defendant, the defendant presented the testimony of
an expert in executive compensation, Attorney Bruce
Barth.
   After receiving posttrial briefs from both parties, the
court issued its memorandum of decision on February
28, 2018. The court indicated that it would treat Ayres
I and Ayres II as the law of the case.2 Like the two prior
decisions, the court also concluded that the language
of the alimony provision is clear and unambiguous.
The court determined that the RSUs and PSUs were
‘‘performance based bonuses’’ and, therefore, were
included in the alimony calculation set forth in the
alimony provision. It further concluded that the RSUs
and PSUs were not stock under the alimony exclusion.
Lastly, the court concluded that the defendant’s sever-
ance payment also must be included in the alimony cal-
culation.
    Finding that the defendant’s conduct was not wilful,
the court declined to hold the defendant in contempt.
It issued remedial orders requiring the defendant to
‘‘include all past LTI payments and the 2015 severance
payment in the calculation of ‘gross income’ under [the
alimony provision] and to recalculate past alimony
owed to the plaintiff pursuant to the alimony formula
set forth in the [separation] agreement.’’ The court also
ordered ‘‘the defendant to include all future LTI pay-
ments from Verizon in the definition of gross income
under [the alimony provision] so as to ascertain the
amount of alimony owed by the defendant to the plain-
tiff for the duration of his alimony obligation under the
[separation] agreement.’’ This appeal followed.3
   The defendant’s claims on appeal involve questions
of law and fact. Our standards of review are well settled.
‘‘In a marriage dissolution action, an agreement of the
parties executed at the time of the dissolution and incor-
porated into the judgment is a contract of the parties.
. . . The construction of a contract to ascertain the
intent of the parties presents a question of law when
the contract or agreement is unambiguous within the
four corners of the instrument. . . . The scope of
review in such cases is plenary . . . [rather than] the
clearly erroneous standard used to review questions of
fact found by a trial court.’’ (Internal quotation marks
omitted.) Steller v. Steller, 181 Conn. App. 581, 588–89,
187 A.3d 1184 (2018). Both parties maintain that the
alimony provision is clear and unambiguous. Each of
the trial courts that has considered the provision has
agreed, and so do we. Because the language of the
alimony provision in the present case is clear and unam-
biguous, our review is plenary. See Dejana v. Dejana,
176 Conn. App. 104, 117–18, 168 A.3d 595 (whether
court properly concluded that separation agreement
unambiguously provided that defendant could use
existing and future LTIP income toward payment of
college expenses presented question of law subject to
plenary review), cert. denied, 327 Conn. 977, 174 A.3d
195 (2017).
   The determination of the nature of the payments at
issue is factual; therefore, the clearly erroneous stan-
dard of review is appropriate. See Nadel v. Luttinger,
168 Conn. App. 689, 700 147 A.3d 1075 (2016) (applying
clearly erroneous standard of review to court’s finding
that cash award was a ‘‘nonvested asset of any kind’’
under clear and unambiguous provision of separation
agreement). ‘‘[T]he trial court’s findings are binding
upon this court unless they are clearly erroneous in
light of the evidence and the pleadings in the record
as a whole. . . . We cannot retry the facts or pass on
the credibility of the witnesses. . . . A finding of fact
is clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Isenburg v. Isenburg, 178 Conn. App.
805, 813, 177 A.3d 583 (2017), cert. denied, 328 Conn.
916, 180 A.3d 963 (2018).
                            I
  We address the defendant’s first two claims together
because they are interrelated. The defendant claims that
the court erred in interpreting the alimony provision to
require that RSUs and PSUs be included within the
alimony calculation. Specifically, he argues that RSUs
and PSUs are neither base pay nor performance based
bonuses. In the alternative, he argues that even if the
RSUs and PSUs are performance based bonuses, they
are nevertheless excluded from the alimony calculation
on the basis that they are stock. As to the RSUs, we
conclude, contrary to the trial court, that the payments
received by the defendant through the RSU component
of the LTI program constitute stock within the meaning
of the alimony exclusion.4 As to the PSUs, we conclude
that the court properly determined that they are perfor-
mance based bonuses and not stock.
   In its memorandum of decision, the court, recogniz-
ing that the separation agreement did not define the
term stock, consulted Black’s Law Dictionary, which
defines stock as: ‘‘[A] proportional part of a corpora-
tion’s capital represented by the number of equal units
(or shares) owned, and granting the holder the right to
participate in the company’s general management and
to share in its net profits or earnings.’’5 (Internal quota-
tion marks omitted.) In their appellate briefs, both par-
ties also have offered this definition.
   The court then stated: ‘‘The evidence shows that the
RSUs and PSUs are not common stock of the company.
PSU and RSU represent a hypothetical share of Veri-
zon’s common stock. Stock units are called stock equiv-
alents in the industry. Stock is an actual ownership
interest in the company; while a stock unit is a phantom
ownership interest in a company. The LTIs are not
‘stock’ that are excluded from the alimony calculation.
See Ayers II.’’ (Footnote omitted.)
   The evidence before the court, on the issue of
whether LTIs are stock, primarily consisted of docu-
ments issued by Verizon and Barth’s expert testimony.
See Nadel v. Luttinger, supra, 168 Conn. App. 699 (con-
sidering, inter alia, language of performance award
agreement to determine nature of award for purposes
of categorization under provisions of unambiguous sep-
aration agreement). Barth reviewed documentation
provided by Verizon regarding the LTI program, includ-
ing the July 27, 2012 letter setting forth the defendant’s
employment agreement with Verizon, which explained
generally the defendant’s base compensation, STI plan,
LTI plan,6 and Verizon severance program, among other
benefits. According to Barth, under the terms of the
employment agreement, both RSUs and PSUs are stock
units, which are hypothetical shares of Verizon’s com-
mon stock. In industry terms, stock units would be
called ‘‘stock equivalents.’’ Barth testified that ‘‘stock
is an actual ownership interest in a company,’’ whereas
‘‘[a] stock unit is a phantom ownership interest in a
company.’’ Barth testified that the value of the LTIs was
tied to the value of Verizon stock on a particular day.
Specifically, the LTIs in the present case were based
on the fair market value on the date of the grant of the
stock of the company. Acknowledging that RSUs are
payable in stock while PSUs are payable in the form
of cash, Barth opined that payment in cash does not
change the nature of PSUs as a stock equivalent.
   A document titled ‘‘2009 Verizon Communications
Inc. Long-Term Incentive Plan (As Amended and
Restated)’’ (2009 plan) was entered into evidence. Fol-
lowing its approval by shareholders, the 2009 plan
authorizes the grant of RSUs and PSUs as ‘‘Awards,’’
which term is defined to include ‘‘Nonqualified Stock
Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Perfor-
mance Units, or other Awards.’’ The 2009 plan defines
‘‘Share’’ as ‘‘a share of common stock of the Company,’’
and ‘‘Share Pool’’ as ‘‘the number of Shares available
under [§] 4.1 hereof, as adjusted pursuant to [§§] 4.2
and 4.3 hereof.’’ Section 4.1 governs the ‘‘Number of
Shares Available for Grants’’ and states that ‘‘there shall
be reserved for issuance under Awards 115,000,000
Shares.’’ Barth testified that the 115,000,000 shares ref-
erenced in § 4.1 make up Verizon’s common stock. Sec-
tion 4.2 of the 2009 plan governs ‘‘Share Pool Adjust-
ments’’ and identifies the Awards that ‘‘shall reduce, on
a Share-for-Share basis, the number of Shares available
for issuance under the Share Pool.’’ Included in that
list is ‘‘An Award of Restricted Stock;’’ ‘‘An Award of
a Restricted Stock Unit payable in Shares;’’ ‘‘An Award
of a Performance Share;’’ ‘‘An Award of a Performance
Unit payable in Shares;’’ and ‘‘Other Awards payable in
Shares.’’ Absent from the list is an award of a perfor-
mance unit payable in cash.
   Article 7 of the 2009 plan governs ‘‘Restricted Stock
and Restricted Stock Units.’’ RSU is defined in the 2009
plan as ‘‘an Award granted pursuant to [§] 7.5 hereof.’’
Section 7.5 provides, in relevant part: ‘‘In lieu of or in
addition to any Awards of Restricted Stock, the Com-
mittee may grant Restricted Stock Units to any Partici-
pant, subject to the terms and conditions of this Article
7 being applied to such Awards as if those Awards were
for Restricted Stock and subject to such other terms
and conditions as the Committee may determine. Each
Restricted Stock Unit shall have an initial value that is
at least equal to the Fair Market Value of a Share on
the date of grant. Restricted Stock Units may be paid
at such time as the Committee may determine in its
direction, and payments may be made in a lump sum
or in installments, in cash, Shares, or a combination
thereof, as determined by the Committee in its discre-
tion . . . .’’
  Article 8 of the 2009 plan governs ‘‘Performance Units
and Performance Shares.’’ ‘‘Performance Unit’’ is
defined in the 2009 plan as ‘‘an Award granted pursuant
to Article 8 hereof, which shall have an initial value
established by the Committee on the date of grant.’’
Section 8.2 further provides that ‘‘[e]ach Performance
Unit shall have an initial value that will not be less than
the Fair Market Value of a Share on the date of grant.’’
Section 8.4, titled ‘‘Form and Timing of Payment of
Performance Units/Shares,’’ states in relevant part:
‘‘Subject to the terms of the Plan, the Committee, in its
discretion, may direct that earned Performance Units/
Shares be paid in the form of cash or Shares (or in a
combination thereof) that have an aggregate Fair Mar-
ket Value equal to the value of the earned Performance
Units/Shares on the last trading day immediately before
the close of the applicable Performance Period.’’
   The Verizon RSU agreements authorized by the 2009
plan also were admitted into evidence. The RSU agree-
ment for the 2012-2014 award cycle provides that ‘‘[t]he
Participant is granted the number of RSUs as specified
in the Participant’s account under the 2012 RSU grant,
administered by Fidelity Investments or any successor
thereto (‘Fidelity’). A RSU is a hypothetical share of
Verizon’s common stock. The value of a RSU on any
given date shall be equal to the closing price of Verizon’s
common stock on the New York Stock Exchange . . . .
as of such date.’’ The RSU Agreement for the 2012-2014
cycle further provides that ‘‘[a]ll payments under this
Agreement shall be made in shares of Verizon common
stock, except for any fractional shares, which shall be
paid in cash. . . . The number of shares that shall be
paid . . . shall equal the number of vested RSUs. . . .
Once a payment has been made with respect to a RSU,
the RSU shall be canceled; however, all other terms of
the Agreement, including but not limited to the Partici-
pant’s Obligations, shall remain in effect.’’ Under a pro-
vision titled ‘‘Shareholder Rights,’’ the RSU agreement
states that ‘‘[t]he Participant shall have no rights as a
shareholder with respect to the RSUs until the date on
which the Participant becomes the holder of record
with respect to any shares of Verizon common stock
to which this grant relates. Except as provided in the
Plan or in this Agreement, no adjustment shall be made
for dividends or other rights for which the record date
occurs while the RSUs are outstanding.’’ The agree-
ments for the 2013-2015 award cycle, 2014-2016 award
cycle, and 2015-2017 award cycle all contain identical
or nearly identical provisions.
   The Verizon PSU agreements authorized by the 2009
plan also were admitted into evidence. The PSU agree-
ment for the 2013-2015 award cycle provides that ‘‘[t]he
Participant is granted the number of PSUs as specified
in the Participant’s account under the 2013 PSU grant,
administered by Fidelity Investments or any successor
thereto (‘‘Fidelity’’). A PSU is a hypothetical share of
Verizon’s common stock. The value of a PSU on any
given date shall be equal to the closing price of Verizon’s
common stock on the New York Stock Exchange . . . .
as of such date.’’ The PSU agreement also contains
vesting requirements based on the company’s perfor-
mance. The PSU Agreement for the 2013-2015 cycle
further provides that ‘‘[a]ll payments under this Agree-
ment shall be made in cash. . . . The amount of cash
that shall be paid . . . shall equal the number of vested
PSUs . . . times the closing price of Verizon’s com-
mon stock on the [New York Stock Exchange] as of
the last trading day in the Award Cycle. . . . Once a
payment has been made with respect to a PSU, the
PSU shall be canceled; however, all other terms of the
Agreement, including but not limited to the Participant’s
Obligations and the Non-Competition Obligations, shall
remain in effect.’’ (Emphasis in original.) Under a provi-
sion titled ‘‘Shareholder Rights,’’ the agreement states
that ‘‘[t]he Participant shall have no rights as a share-
holder with respect to the PSUs.’’ The agreements for
the 2014-2016 award cycle and 2015-2017 award cycle
contain identical or nearly identical provisions.
                             A
   We first address the defendant’s challenge to the trial
court’s conclusion that RSUs are not stock. The defen-
dant argues, inter alia, that ‘‘[t]he fact that the defendant
was paid in stock further amplifies the logical conclu-
sion that RSUs must be excluded from alimony. . . .
Whether the stock award is termed RSUs or something
else, there is no getting away from the fact that the
defendant was awarded stock because RSUs were dis-
tributed in shares of stock, duly placed in his brokerage
account.’’ The plaintiff argues that the ‘‘units’’ awarded
under the LTI program, as hypothetical shares of Veri-
zon’s common stock, do not constitute stock within the
meaning of the alimony exclusion. We agree with the
defendant that because he was awarded, and ultimately
received, shares of Verizon’s common stock, the RSU
payments constitute stock within the meaning of the
alimony exclusion.
   As noted previously, the parties agree on the defini-
tion of stock used by the trial court, which defines the
term as: ‘‘[A] proportional part of a corporation’s capital
represented by the number of equal units (or shares)
owned, and granting the holder the right to participate
in the company’s general management and to share in
its net profits or earnings.’’ (Internal quotation marks
omitted.)
  The court failed to find determinative the fact that
the RSU plan was an employee stock award vehicle.
We agree with the trial court that the RSUs granted to
the defendant prior to vesting are not shares of stock.
Because the evidence showed that the distributions
received by the defendant pursuant to the RSU program
consisted of shares of Verizon’s common stock, how-
ever, the defendant received stock, which is unambigu-
ously excluded from the alimony calculation. Thus, the
court erred in ordering the defendant to include his
RSU payments in the calculation of gross income for
purposes of calculating the alimony owed to the
plaintiff.
   It is undisputed that the defendant received actual
shares of Verizon’s common stock following vesting of
the RSUs. For example, pursuant to the RSU agreement
for the 2012-2014 award cycle, on February 13, 2015,
2776.54 shares of Verizon’s common stock were depos-
ited into the defendant’s Fidelity brokerage account.
Similarly, pursuant to the RSU agreement for the 2013-
2015 award cycle, on February 12, 2016, 1036.34 shares
of Verizon’s common stock were deposited into the
defendant’s Fidelity brokerage account.7 Thus, through
the RSU component of the LTI program, the defendant
received shares of Verizon’s common stock.
   Moreover, the documents issued by Verizon further
support the conclusion that the defendant received
stock within the definition of that term proffered by
the parties. First, the RSU agreements show that, upon
payment of Verizon’s common stock, the RSU is can-
celled and the defendant acquires shareholder rights.
Pursuant to the RSU agreements, the defendant had no
rights as a shareholder ‘‘until the date on which [he
became] the holder of record with respect to any shares
of Verizon’s common stock to which [the] grant [of
RSUs] relates.’’ Although the defendant must still com-
ply with his obligations pursuant to the RSU agree-
ments, the agreements provide that the RSUs are can-
celed upon payment. Second, the 2009 plan indicates
that an award of a RSU payable in shares reduces, ‘‘on
a Share-for-Share basis, the number of Shares available
for issuance under the Share Pool.’’
  The plaintiff argues that even if the LTIs are stock,
the alimony exclusion applies only to items that are not
incentive based. Therefore, she argues that the alimony
exclusion for stock applies only to stock ‘‘received dur-
ing the course of employment for purposes other than
a performance based bonus.’’ Because the LTIs in the
present case are performance based, the plaintiff con-
tends that they are required to be included within the
gross income calculation. In support of this argument,
she offers a framework under which there are three
distinct categories of stock awards: (1) sign on stock;
(2) stock ‘‘received during the course of employment
for purposes other than a performance based bonus’’;
and (3) ‘‘stock awarded for purposes of a performance
based bonus.’’ She relies on dicta from Ayres II, which
provides: ‘‘An employer might issue stock to its employ-
ees for a myriad of reasons, to include for length of
service, as an incentive for future performance, as part
of a profit sharing plan or others. Indeed, stock awards
can be used as an additional and separate category of
compensation, distinct from either ‘base pay’ or ‘perfor-
mance based bonuses.’ ’’
  The plaintiff’s argument is that the alimony exclusion
for stock excludes only nonperformance based awards
of stock. We decline to read into the alimony exclusion
a limitation that its language does not support. Had the
parties intended the alimony exclusion for stock to be
limited only to nonperformance based awards of stock,
they could have included language to that effect. To
define the stock exclusion to be limited to nonperform-
ance based stock awards would render the stock exclu-
sion wholly unnecessary. According to the terms of the
separation agreement, alimony is calculated using the
parties’ ‘‘gross income,’’ which the separation agree-
ment defines as ‘‘base pay’’ and ‘‘performance based
bonuses.’’ If stock is awarded neither as base pay nor
on the basis of performance, it is not included within
gross income and, therefore, is not included within the
alimony calculation. We decline to interpret the alimony
provision in a manner that would render the alimony
exclusion for stock superfluous. ‘‘When interpreting a
contract, we must look at the contract as a whole,
consider all relevant portions together and, if possible,
give operative effect to every provision in order to reach
a reasonable overall result.’’ (Internal quotation marks
omitted.) Dejana v. Dejana, supra, 176 Conn. App. 120.
   The separation agreement requires an annual
exchange of income tax returns for purposes of estab-
lishing the actual gross income for the previous calen-
dar year, which ‘‘the parties understand will include
any additional bonus income which was received by
either party in the previous calendar year.’’ Thus, the
annual alimony calculation is performed using the
income the parties received during the previous calen-
dar year. During the calendar years at issue, the defen-
dant received shares of Verizon’s common stock.
Because the separation agreement unambiguously
excludes stock from the alimony calculation, the court
erred in ordering the defendant to include all past and
future RSU payments in the calculation of gross income
under the alimony provision.
                             B
  We next address the defendant’s challenge to the trial
court’s finding that PSUs are not stock. He argues that
PSUs, ‘‘[a]s stock units . . . do not fall within the for-
mula for the alimony computation,’’ and that the ‘‘con-
ver[sion] into cash by Verizon’’ does not change the
nature of the PSUs as stock awards. The plaintiff argues,
inter alia, that ‘‘ ‘units’ are not paid out in shares; they
are paid in cash and deposited in cash.’’ We agree with
the plaintiff that because the defendant’s vested PSUs
were designed to be distributed in cash and were, in
fact, distributed in cash, the payments from the PSUs
do not constitute stock within the meaning of the ali-
mony exclusion.
  As discussed previously, although the defendant’s
vested RSUs were designed to be, and were, in fact,
distributed to the defendant in shares of Verizon’s com-
mon stock, all distributions of the defendant’s PSUs
were made in cash. For example, pursuant to the PSU
agreement for the 2013-2015 award cycle, on February
12, 2016, $42,815.16 was deposited into the defendant’s
Fidelity brokerage account. The ‘‘Transaction Details’’
indicated that no shares were deposited to the defen-
dant’s account. Similarly, pursuant to the PSU agree-
ment for the 2014-2016 award cycle, $69,197.52 was
deposited into the defendant’s Fidelity brokerage
account.8 Again, no shares were deposited to the defen-
dant’s account. Thus, the defendant did not receive
stock pursuant to the PSU component of the LTI
program.
   Moreover, the documents issued by Verizon further
support the conclusion that the defendant did not
receive stock pursuant to the PSU component of the
LTI program. Although the 2009 plan authorized the
issuance of PSUs to be ‘‘paid in the form of cash or
Shares (or a combination thereof),’’ each of the PSU
agreements issued by Verizon and accepted by the
defendant specified that ‘‘[a]ll payments under [the
agreements] shall be made in cash.’’ Additionally, the
PSU agreements indicate that the defendant has ‘‘no
rights as a shareholder with respect to the PSUs.’’ Given
that the parties advance a definition of stock as, in
part, ‘‘granting the holder the right to participate in the
company’s general management,’’ the lack of share-
holder rights weighs against a determination that the
PSUs should be categorized as stock. Lastly, under the
2009 plan, an award of a performance unit payable in
shares reduces, ‘‘on a Share-for-Share basis, the number
of Shares available for issuance under the Share Pool,’’
whereas an award of a PSU payable in cash does not.9
  The defendant argues that ‘‘the conversion of assets
into cash does not change the essential character of
the asset for purposes of contract interpretation.’’ In
support of this argument, he cites Denley v. Denley,
38 Conn. App. 349, 353, 661 A.2d 628 (1995), which
recognized that ‘‘[t]he mere exchange of an asset
awarded as property in a dissolution decree, for cash,
the liquid form of the asset, does not transform the
property into income.’’ In Denley, this court held that
the trial court improperly had considered as income
money the defendant received from the exercise of
stock options he was awarded as property in the disso-
lution decree. Id., 354. In the present case, the defendant
was not awarded stock that he received and subse-
quently converted to cash. Rather, he received cash
pursuant to an LTI program that awarded him hypotheti-
cal shares of stock in the form of PSUs, which, from
the date of their grant, were payable only in cash. See
Whitt v. Sherman International Corp., 147 F.3d 1325,
1327 (11th Cir. 1998) (A phantom stock is ‘‘[a] right
. . . to receive an award with a value equal to the
appreciation of a share of stock from the date the Phan-
tom Stock is cashed out. . . . Phantom Stock pro-
grams are designed to provide executives with cash
payments equivalent to amounts they could receive
under an actual stock option or similar program. . . .
Phantom programs are based on phantom or hypotheti-
cal shares or units.’’ [Internal quotation marks omit-
ted.]); see also Bunnell v. Netsch, United States District
Court, Docket No. 3:12CV03740 (L) (N.D. Tex. June 11,
2013) (‘‘[p]hantom stock, is not actually ‘stock’ ’’).
   Having concluded that the PSUs are not stock, we
turn to the defendant’s argument that the PSUs are
neither base pay nor performance based bonuses and,
therefore, do not fall within gross income for purposes
of the calculation of alimony under the separation
agreement. Specifically, citing Barth’s testimony, he
argues that PSUs are ‘‘a form of retention benefits,
and a golden handcuff.’’ The plaintiff responds that the
golden handcuff characteristics of the PSUs do not
exclude them from performance based bonuses. She
argues that the LTI program, ‘‘whether or not its incen-
tives act as a retention incentive, is tied to the com-
pany’s longer term performance to which the defendant,
and all those awarded compensation under the [LTI
program], has contributed through their three year ser-
vice history.’’ We agree with the plaintiff.
   In concluding that the PSUs fell under the definition
of ‘‘performance based bonuses,’’ the trial court found
that ‘‘the LTI payments are based on performance, both
explicitly (company’s performance) and implicitly (indi-
vidual employee’s performance that benefits the com-
pany as a whole).’’ This determination is supported
by ample evidence in the record, including brochures
issued to the defendant explaining Verizon’s LTIs, one
of which provided that ‘‘[LTIs] are an integral part of
your Total Rewards and provide you with the opportu-
nity to share in our success over time. The value of
your LTI award, combined with base pay and short-
term incentives, offers a competitive total compensa-
tion package that enables our Company to attract and
retain highly valued, top-performing, and experienced
executives, like you.’’ The 2009 plan, which authorized
the issuance of the RSUs and PSUs, also provided: ‘‘The
objectives of the Plan are to optimize the profitability
and growth of the Company through long-term incen-
tives that are consistent with the Company’s goals and
that link the interests of Participants to those of the
Company’s shareholders; to provide Participants with
incentives for excellence in individual performance; to
provide flexibility to the Company in its ability to moti-
vate, attract, and retain the services of Participants who
make significant contributions to the Company’s suc-
cess; and to allow Participants to share in the success of
the Company.’’ Thus, the trial court properly concluded
that the PSUs are performance based, and the court
did not err in determining that PSUs fall within the
category of ‘‘performance based bonuses.’’10
  Although Barth opined that the LTIs are golden hand-
cuffs, which are ‘‘designed to keep an individual
employed, not to give them a bonus for performance,’’
the trial court was not required to credit this testimony,
nor was it required to credit Barth’s testimony that a
golden handcuff is not normally a form of bonus. The
defendant’s counsel conceded during oral argument
before this court that the trial court’s decision not to
credit expert testimony is not reversible error. ‘‘[I]t is
the quintessential function of the fact finder to reject
or accept certain evidence, and to believe or disbelieve
any expert testimony. . . . The trier may accept or
reject, in whole or in part, the testimony of an expert
offered by one party or the other.’’ (Internal quotation
marks omitted.) Wyszomierski v. Siracusa, 290 Conn.
225, 243, 963 A.2d 943 (2009).
                            II
  Lastly, the defendant claims that the court erred in
interpreting gross income, which included only ‘‘base
pay’’ and ‘‘performance based bonuses,’’ to include his
severance payment. Specifically, he argues that his right
to receive severance pay ‘‘was dependent upon his
agreement to release Verizon from any and all liability
arising from the termination, among other things.’’ The
plaintiff responds that the conditions imposed on the
defendant’s severance pay ‘‘do not place it outside of
the definition of gross income.’’ The plaintiff, noting
that STI previously had been ordered to be included in
the defendant’s gross income for purposes of the ali-
mony calculation, emphasizes that the severance pay-
ment ‘‘includes the corresponding STI payments associ-
ated with his weeks in that year associated with the
company.’’ We agree with the defendant.
   In its memorandum of decision, the court noted that
the separation agreement did not define severance pay
and, thus, turned to the following dictionary definitions
of the term: ‘‘[A]n allowance usually based on length
of service that is payable to an employee on termination
of employment’’ and ‘‘[m]oney (apart from back wages
or salary) that an employer pays to a dismissed
employee. The payment may be made in exchange for
a release of any claims that the employee might have
against the employer.’’ (Internal quotation marks omit-
ted.) The court concluded: ‘‘The evidence demonstrates
that the severance payment should be included in the
alimony formula. The severance payment the defendant
received was determined by his base pay, service time,
grade band and eligibility for STI plan regardless of
performance. Base pay and STI payments are included
in the alimony formula. In addition, the defendant paid
alimony after he received his severance pay and while
he was unemployed. He wrote severance in the note
section of the September 2015 check. The court has
concluded that the severance payment must be part
of the alimony calculation inclusion for base pay and
performance based bonuses.’’11 (Footnote added.)
   The court’s findings as to the method of calculation
of the severance pay are not clearly erroneous. Neither
are its findings that the defendant paid alimony after
he received his severance pay and while he was unem-
ployed, and that he wrote severance in the note section
of the aforementioned check. Those findings, however,
do not support the conclusion that the severance pay
was includable within the alimony calculation as base
pay and/or performance based bonuses.12 To the con-
trary, the evidence presented as to the characteristics
of the defendant’s severance pay, including evidence
noted by the court that the defendant was required to
sign a severance agreement that included a release,
demonstrate that it is distinct from both base pay and
performance based bonuses.13
  Barth testified that severance generally is provided to
employees as a termination payment for the employee’s
service with a company. Specifically, he opined that
companies provide for severance at the beginning of
employment as a way of retaining employees, in ‘‘that
they know that they have something if they’re involun-
tarily terminated . . . .’’ Barth testified that although
the ‘‘amount of severance usually, not always, is deter-
mined based on someone’s base pay . . . the sever-
ance itself is not base pay, it’s termination pay.’’
According to Barth, severance pay is distinct from base
pay in that ‘‘it is not payment for services rendered.’’
   The documentary evidence supports the conclusion
that the defendant’s severance payment does not fall
within the specific categories of ‘‘base pay’’ or ‘‘perfor-
mance based bonuses.’’ The July 27, 2012 letter setting
forth the defendant’s employment agreement with Veri-
zon provided with respect to the Verizon Severance
Program: ‘‘In addition, commencing in 2012 you will
be eligible for the Verizon Severance Program. This
program generally provides that in the event you incur
a Qualifying Separation (generally defined as an invol-
untarily termination by the Company for reasons other
than death, disability or for cause), you will be entitled
to receive a separation payment based on your weekly
compensation (base salary and target STI award oppor-
tunity divided by 52) times 2 times years of service, with
a 26 week minimum and 35 week maximum, subject
to your execution and non-revocation of a release of
claims acceptable to Verizon.’’ The ‘‘separation pay-
ment,’’ to which the defendant would be entitled only in
the event that he both incurred a ‘‘qualifying separation’’
and executed ‘‘a release of claims acceptable to Veri-
zon’’ is qualitatively different from the defendant’s
‘‘base pay.’’
  In the detailed severance agreement, which the defen-
dant executed on July 27, 2015, he acknowledged and
agreed: ‘‘I will receive payment(s) and benefits by volun-
tarily signing this Release that I otherwise would not
receive. I understand that I am being separated from
the payroll and that I have been offered severance pay
. . . and other benefits . . . in exchange for signing
this Release.’’ The release provided, in relevant part: ‘‘I
am giving up my right to claim benefits and/or damages
that relate to or arise from my employment with the
Company and/or separation from employment with the
Company.’’ The defendant testified that he did not have
to sign a release in order to receive his regular salary.
The severance agreement also contained a callback pro-
vision that required him to return ninety percent of the
payment were he to violate certain provisions of the
severance agreement.14 Barth testified that base pay
would never be called back.
   The plaintiff argues that because the severance pay-
ment partially is based on STI and STI was determined
in Ayres I to be a performance based bonus, the sever-
ance pay should be included within gross income. The
documentary evidence and testimony, however,
showed that the component of severance correspond-
ing with the defendant’s STI was paid as a percentage
of the target of his STI, regardless of performance.15
Exhibit A to the severance agreement indicated pro-
rated 2015 STI based on ‘‘67 [percent] of calendar year
Target prorated through Last Day of Active Employ-
ment.’’ (Emphasis added.) Barth testified: ‘‘[I]f your sev-
erance date is before the end of the applicable short-
term incentive plan year and you otherwise make the
short-term incentive plan’s eligibility requirements for
that year, i.e., you’re eligible to be in the plan, then the
amount is prorated based on your service during the
year regardless of performance. If the company had hit
a 150 percent of target, he wouldn’t get any more money.
If the company had hit 50 percent of target, he wouldn’t
get any less money. He’s getting an amount based on
target, and that’s the amount that’s used to calculate
his severance.’’
   We conclude that, although the amount of the defen-
dant’s severance payment was determined by his base
pay and eligibility for STI plan, the severance payment
was distinct from both base pay and performance based
bonuses and, therefore, does not fall within the defini-
tion of gross income pursuant to the separation
agreement.
   The judgment is reversed only as to the orders to
include the defendant’s RSU distributions and sever-
ance payment in the definition of ‘‘gross income’’ under
§ 3.2 of the parties’ separation agreement and the case
is remanded with direction to vacate those orders. The
judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    At the beginning of the second day of the contempt hearing on September
27, 2017, the defendant’s counsel informed the court that he had filed a
motion requesting that the plaintiff be precluded from raising the issue of
whether the defendant’s severance payment should be included in the ali-
mony calculation. Because the plaintiff had filed her motion for contempt
in 2014 and the defendant’s employment was not terminated until 2015, he
contended that he was not on notice of her claim regarding his severance
pay. He asked that the court schedule a hearing on the severance pay issue
after the plaintiff filed a motion regarding severance. In the event the court
allowed the plaintiff to extend her contempt filing to include the severance
issue, he requested that he be permitted to recall his expert, Attorney Bruce
Barth, to provide testimony on that issue. The court denied the defendant’s
preclusion motion and permitted the defendant to recall Barth. On appeal,
the defendant does not claim error in the court’s denial of his motion.
   2
     The parties do not raise any challenges in this appeal regarding the trial
court’s treatment of Ayres I and Ayres II as the law of the case.
   3
     On May 31, 2018, the defendant filed a motion for an articulation, which
the court denied on June 18, 2018. The defendant then filed a motion for
review with this court. This court, thereafter, granted review but denied the
requested relief.
   4
     Because we conclude that the payments received by the defendant
through the RSU component of the LTI program constitute stock within the
meaning of the alimony exclusion and are, therefore, excluded from the
alimony calculation, we need not address the defendant’s argument that the
RSUs are not performance based bonuses.
   5
     The court also consulted the online version of Merriam-Webster’s Colle-
giate Dictionary, which defines stock as ‘‘[t]he proprietorship element in a
corporation usually divided into shares and represented by transferable
certificates.’’ (Internal quotation marks omitted.) The court further provided
definitions indicative of the common usage of the term: ‘‘A stock is a type
of security that signifies ownership in a corporation and represents a claim
on part of the corporation’s assets and earnings,’’ and ‘‘[s]tock means the
Common Stock of the Company.’’ (Internal quotation marks omitted.)
   6
     The letter provided in relevant part: ‘‘Commencing with the 2012 plan
year, you will be eligible to participate in the Verizon Long Term Incentive
(LTI) Plan. Long-term incentive awards typically are granted during the first
quarter of the year and consist of performance stock units (PSUs) and
restricted stock units (RSUs). Each PSU and RSU represents a hypothetical
share of Verizon’s common stock. The target value of your full-year long-
term incentive award opportunity will be 75 [percent] of your base salary
or $170,625. For the 2012 plan year, you will receive the full value of your
LTI grant (it will not be prorated). In addition, for the 2012 plan year only,
your 2012 LTI award will be delivered in the form of RSUs. The grant date
value of each RSU will be based on the closing price of Verizon’s common
stock on July 26, 2012, which was the date the merger was completed, or
$44.46. These RSUs will vest, subject to the terms and conditions of the
award agreement, at the end of 2014 and will be payable in shares of Verizon
common stock (less applicable tax withholdings) at the same time long-
term incentives are paid to other employees. Your RSUs will accrue dividend
equivalents in the form of additional RSUs, which will vest and be paid at
the same time and to the extent that the RSUs vest and are paid.
   ‘‘You will receive a detailed communications package regarding your 2012
long-term incentive award opportunity following your acceptance of the
terms of this offer. The RSUs will be subject to the terms and conditions
of the Restricted Stock Unit Award Agreement in the form applicable to
Verizon employees. As a condition to your entitlement to the 2012 LTI award,
you will be required to accept the terms and conditions of the applicable
award agreement, which contains certain non-solicitation and non-competi-
tion provisions.’’
   7
     Similarly, pursuant to the RSU agreement for the 2014-2016 award cycle,
1100.240 shares of Verizon’s common stock were deposited into the defen-
dant’s Fidelity brokerage account.
   With respect to the 2015-2017 cycle, the RSUs were scheduled to vest in
December, 2017. Thus, on the date of the hearing, no distributions had been
made as to the 2015-2017 cycle.
   8
     With respect to the 2015-2017 cycle, the PSUs were scheduled to vest
in December, 2017. Thus, on the date of the hearing, no distributions had
been made as to the 2015-2017 cycle.
   9
     The defendant relies on Nadel v. Luttinger, supra, 168 Conn. App. 700,
in support of his argument that PSUs are stock. In that case, the issue before
this court was not whether the ‘‘cash performance award’’ received by the
defendant constituted stock. Indeed, the court expressly noted that the
trial court’s finding that the cash performance award was ‘‘not a stock
transaction’’ was not contested. Id., 698, n.6. Rather, the issue before this
court in Nadel was the propriety of the trial court’s finding that the cash
performance award was a ‘‘non-vested award of any kind,’’ and this court
concluded that the trial court’s finding was not clearly erroneous. Id., 700.
   The other cases relied on by the defendant do not inform our consideration
of the issues in this appeal. See McKeon v. Lennon, 321 Conn. 323, 345, 138
A.3d 242 (2016) (‘‘exercised stock options and restricted stock that has
vested ordinarily should be considered components of a party’s gross income
for purposes of calculating child support because they constitute ‘deferred
or incentive-based compensation’ ’’ [emphasis added]); Baldwin v. Baldwin,
19 Conn. App. 420, 422–23, 562 A.2d 581 (1989) (gain realized by plaintiff
from exercise of stock options was not income under ambiguous separation
agreement term, where plaintiff testified that stock options were not to be
included as income and parties had listed stock options on financial affidavits
as assets and not income).
   10
      The defendant argues that ‘‘[t]he trial court wrongly concluded that the
defendant made the same argument for exclusion of LTI as he did for STI
(based on personal performance).’’ In its memorandum of decision, the trial
court noted ‘‘the defendant’s argument that performance based bonuses is
limited to the defendant’s individual performance.’’ The defendant correctly
observes that he did not make this argument in his posttrial brief. We reject,
however, the defendant’s reading of the court’s decision to suggest that it
considered Ayres I as controlling the outcome of its decision regarding LTI.
Although it stated that it ‘‘adopt[ed] the reasoning’’ of Ayres I, the court
did not conflate STI with LTI and it expressly considered the evidence
presented before it as to the characteristics of the LTI program in reaching
a determination that its payments fell under the definition of performance
based bonuses.
   11
      The plaintiff acknowledges in her appellate brief that the amount of
alimony the defendant owed on his severance payment would be reduced
by the amount of alimony he paid for the seven weeks he was between
employment.
   12
      With respect to the notation ‘‘9/15 support-severance’’ that the defendant
made on his check to the plaintiff, the defendant testified: ‘‘[M]y rationale
[for writing the word severance on the check] was that, at the moment that
I wrote that check, I had already secured an agreed employment with IBM,
and so I knew I would have an October paycheck, and I didn’t want any
issues regarding alimony interruptions, and so I simply continued to pay at
the Verizon rate one more month.’’ The word ‘‘severance,’’ according to the
defendant, ‘‘referred to the basis for paying [the plaintiff alimony] in an
[un]interrupted fashion. She knew that I had lost employment.’’
   13
      Recognizing a lack of appellate authority on this issue, the plaintiff
relies on the Connecticut child support guidelines inclusion of severance
pay in its definition of gross income in support of her argument that the
defendant was required to pay alimony on his severance payment. As our
Supreme Court has explained, the child support guidelines ‘‘allocate a certain
percentage of parental income to child support,’’ resulting in ‘‘an allocation
of resources between parents and children that the legislature has decided
is the appropriate allocation.’’ (Internal quotation marks omitted.) McKeon
v. Lennon, supra, 321 Conn. 343. In seeking to preserve this allocation, ‘‘the
determination of a parent’s child support obligation must account for all
of the income that would have been available to support the children had
the family remained together.’’ (Internal quotation marks omitted.) Id. Thus,
our Supreme Court previously has ‘‘interpreted broadly the definition of
gross income contained in the guidelines to include items that, in effect,
increase the amount of a parent’s income that is available for child support
purposes.’’ (Footnote omitted; internal quotation marks omitted.) Id. The
present case involves the categorization of certain payments, for purposes
of determining whether the defendant owes an obligation to pay alimony
thereon, under provisions of the parties’ separation agreement and, thus,
is distinct from the categorization of income pursuant to the child sup-
port guidelines.
   The plaintiff further relies on Prieto v. Prieto, Superior Court, judicial
district of Fairfield, Docket No. FA-XX-XXXXXXX (July 26, 2010) (where separa-
tion agreement defined income as including ‘‘all severance package pay-
ments or any and all other termination packages regardless of how they
are labeled,’’ issue before court was whether severance package should be
categorized as ‘‘gross annual base income’’ or ‘‘bonus’’ income), and Rivera
v. Rivera, Superior Court, judicial district of Hartford, Docket No. HHD-
FA-156057803-S (Jan. 8, 2016) (considering severance payments to be in
nature of income, and considering such payments in making other orders
including order for lump sum alimony), which are both distinguishable and,
moreover, as Superior Court cases, are not binding precedent on this court.
  14
     Paragraph 11 of the severance agreement provided in relevant part: ‘‘I
understand there will be consequences if I breach this Release. If I break
my promises in paragraphs 7-10 of this Release, I will not be entitled to
receive any outstanding portion of the Severance Payment or other benefits
and compensation described in Attachment A of this Release, and Verizon
shall be entitled to recover from me any Severance Payment or other benefits
and compensation already paid at the time of breach, less 10 [percent],
without affecting the validity of this Release which will remain in full force
and effect.’’ (Emphasis in original).
  15
     Exhibit A further provided with respect to any PSUs and RSUs granted
but outstanding and unpaid on the date the defendant separated from service,
he would be ‘‘eligible for payment of these outstanding and unpaid PSUs
and RSUs subject to the terms and conditions of the applicable award
agreements that [he] received and executed with the grants and the terms
of the [2009 plan] and, with respect to the PSUs, subject to the attainment
of the applicable performance targets (all terms and conditions of such
award agreement will remain in effect and are not superseded by this
Release).’’